DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 7, 10 – 12, and 15 – 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillman (US 2004/0163867) in view of Negoro et al. (US 7,193,376).
	Hillman discloses a personal vehicle system, comprising: a deck (14) with a thin profile, the deck comprising a top surface and a bottom surface; a truck (23) coupled to the deck; a wheel (25, 27) coupled to the truck, wherein an uppermost portion of the wheel is positioned below the bottom surface of the deck (Fig. 3); an electric motor (30); and a battery cover (35, 37) coupled with the bottom surface of the deck and defining a battery chamber (32, 56), wherein a lowermost portion of the battery cover is positioned above the uppermost portion of the wheel (Fig. 3).
	Hillman does not disclose an electric wheel motor positioned within the wheel. Negoro et al. disclose an in-wheel motor (column 8, lines 5 – 6). It would have been obvious to one of ordinary skill in the art before the invention was made to simply substitute the in-wheel motor of Negoro et al. for the offset motor of Hillman to conserve space on the vehicle. Negoro et al. further disclose a sensor (10, 11) configured to measure a force or displacement strain. The sensor is disposed between a top surface of the deck and a bottom surface of frame (8) which is “fixed to the front bottom surface of the board body” and therefore constitutes the bottom surface of the deck. Part of the sensor (conductive wire 24) is embedded within the deck.
	Hillman further discloses: a flat deck to support two feet (Fig. 1), a control system port (81) above the lowermost portion of the battery cover, integrally formed in the bottom surface of the deck (Fig. 3). It would have been obvious to fasten said control system in a removable manner for replacement or repair. 
	As for claims 3, 6, 16, and 20 Hillman and Negoro et al. do not disclose the claimed materials. However, it has been held that the selection of a known material based on its suitability for its intended use would be obvious to a person having ordinary skill in the art. One of ordinary skill in the art would have been motivated to use a durable material for the vehicle deck and materials suitable to protect sensitive electronic components in the control system.
	As for claims 10 – 12 and 17, Hillman disclose a battery (31). It would have been obvious to one of ordinary skill in the art to select the very well-known lithium ion type battery, with predictable results. The battery chambers shown by Hillman are fully enclosed, and therefore would be substantially watertight. One of ordinary skill in the art would have recognized that such a vehicle would likely encounter water on a road surface, and would be motivated to ensure the batteries were protected from water damage.
	Negoro et al. further disclose a pair of load cells (10, 11).
	Hillman further discloses: first and second trucks comprising a first portion (50) coupled to the deck and a second portion (52) that pivots relative to the deck, first and second sets of wheels (18, 21, 25, 27) and first and second battery compartments (32, 56).
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillman (US 2004/0163867) in view of Negoro et al. (US 7,193,376), and further in view of Jaime, Sr. (US 2009/0067187).
	Hillman and Negoro et al. meet all the limitations of the claimed invention but do not disclose a hook and loop fastener system. Jaime, Sr. teaches attaching a control system (see 23, 24) to the underside of a personal vehicle system using a hook and loop fastener system (29). It would have been obvious to one of ordinary skill in the art before the invention was made to attach the control system of Hillman to the deck using a hook and loop fastener system, as taught by Jaime, Sr., as such fastener systems are inexpensive, widely available, and easily manipulated by a user.
Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillman (US 2004/0163867), Negoro et al. (US 7,193,376), and Jaime, Sr. (US 2009/0067187), and further in view of Savaresi et al. (WO 2011/0989935).
Hillman, Negoro et al., and Jaime, Sr. meet all the limitations of the claimed invention, but do not disclose a digital display. Savaresi et al. disclose a personal vehicle system having a deck comprising a digital display (20), having a touchscreen input. It would have been obvious to one of ordinary skill in the art before the invention was made to further modify the vehicle of Hillman to include the display of Savaresi et al. so that a user may view operating conditions of the vehicle.
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillman (US 2004/0163867) in view of Negoro et al. (US 7,193,376), and further in view of Sukegawa (JP 2006-217952 A).
Hillman and Negoro et al. meet all the limitations of the claimed invention, but do not disclose the entire sensor embedded within a deck. Sukegawa disclose a personal vehicle system comprising strain gauges (3) embedded within a deck, between a top surface and a bottom surface. It would have been obvious to one of ordinary skill in the art before the invention was made to provide sensors in the location disclosed by Sukegawa in order to more accurately determine a user’s position on the deck.


Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive. Applicant argues that Negoro does not disclose a load sensor positioned between the top surface and the bottom surface of the deck. However, the sensor of Negoro is positioned above the bottom surface of a frame which is fixed to the bottom surface of the deck; therefore, the sensor arrangement of Negoro is the functional equivalent of that claimed. The portion of the frame (8) to in which the sensor is embedded is shown as a continuous extension of the deck (see Fig. 3), not a remote portion of the truck. Furthermore, at least the conductive wire portion of the sensor is positioned between the top surface and bottom surface of the deck. Applicant has not provided any arguments or evidence that embedding the entire sensor above bottom surface of the deck (rather than above the bottom surface of a frame continuously fixed to the bottom surface of the deck) provides any unexpected result. Both the claimed sensor and the sensor of Negoro perform the same function.
Additionally, the Sukegawa reference is provided to show that it is known in the art to embed strain gauges within the deck.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katy M Ebner/Primary Examiner, Art Unit 3618